Title: To Alexander Hamilton from Tench Coxe, 31 October 1792
From: Coxe, Tench
To: Hamilton, Alexander



Sir,
Treasury Department,Revenue Office, October 31st. 1792.

I have the Honor to inform you that it appears by a letter this day received from Capt. William Lewis of Fredericksburg that he has undertaken the duty of Keeper of the light House on Cape Henry. This alteration in his situation will render it necessary that the pleasure of the President be known in regard to some other person to fill the offices he held in the internal and external Revenues.
I have the honor to be with most respectful Attatchment, sir, your most Obt. Servt.
Tench Coxe,Commissioner of the Revenue
The honble the Secretary of the Treasury. 